J. A21033/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

GERARD P. HEIMBECKER,                :    IN THE SUPERIOR COURT OF
ADMINISTRATOR, C.T.A.,               :          PENNSYLVANIA
ESTATE OF HENRY G. HEIMBECKER,       :
A/K/A H. GERARD HEIMBECKER,          :
DECEASED; KATHLEEN D.                :
HEIMBECKER AND                       :
THERESA H. SABLOSKY, GUARDIANS       :
OF THE ESTATE OF                     :
KATHLEEN HEIMBECKER,                 :
AN INCAPACITATED PERSON;             :
KATHLEEN D. HEIMBECKER,              :
INDIVIDUAL; SUSAN M. HEIMBECKER;     :
GERARD P. HEIMBECKER,                :
INDIVIDUAL,                          :
                                     :
                      Appellants     :
                                     :
                 v.                  :        No. 3465 EDA 2019
                                     :
DEAN TREVLYN, M.D.,                  :

                      Appellee.


           Appeal from the Judgment Entered January 6, 2020,
            in the Court of Common Pleas of Delaware County
                       Civil Division at No. 13-5583


BEFORE: LAZARUS, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:         FILED DECEMBER 16, 2020

     Gerard P. Heimbecker, administrator of the Estate of Henry G.

Heimbecker (“decedent”), Kathleen Heimbecker and Theresa H. Sablosky,

Guardians of the Estate of Incapacitated Person, Kathleen D. Heimbecker,

Susan M. Heimbecker and Gerard P. Heimbecker (hereinafter, “appellants”)
J. A21033/20

appeal    from   the   January   6,   2020   judgment    entered    in   favor   of

Dr. Dean Trevlyn, and against appellants, in this medical malpractice action

in the Court of Common Pleas of Delaware County. After careful review, we

affirm.

      The trial court1 aptly summarized the facts as follows:

            . . . [T]he [d]ecedent had been at the shore with his
            family for Memorial Day weekend in 2011. On June 1,
            2011, while pulling a cart from the beach the
            [d]ecedent felt a “tweak in his left shoulder and had a
            little bit of discomfort.” When the pain in his shoulder
            grew worse and his wrist became swollen, the
            [d]ecedent called his primary care physician,
            Dr. Friedrich, who advised the [d]ecedent to take
            some aspirin and call back the next day. The next day
            the [d]ecedent called the doctor’s office again, and it
            was suggested that he may have a rotator cuff injury.
            The [d]ecedent was advised to go see Dr. Trevlyn.
            The [d]ecedent returned home from the shore on
            Sunday June 5, 2011 and on Monday June 6, 2011,
            the [d]ecedent called Dr. Trevlyn and was given an
            appointment that same day.            According to the
            [d]ecedent’s       daughter,    Susan      Heimbecker,
            Dr. Trevlyn diagnosed the [d]ecedent with gout, gave
            him a prescription for Indocin for the gout and a
            prescription for an MRI of his shoulder. A few days
            later, on June 9, 2011[,] the [d]ecedent was found
            unresponsive and slumped over in a chair in his
            bedroom. He was taken by ambulance to Delaware
            County Hospital where he remained for a few hours
            before being transferred to Jefferson Hospital.
            Unfortunately, the [d]ecedent passed away on
            June 12, 2011.


1 We note that the trial judge, the Honorable Charles B. Burr, II, retired shortly
after trial. The case was transferred to the Honorable John J. Whelan, who
decided appellants’ motion for post-trial relief and authored the
Pa.R.A.P. 1925(a) opinion. For ease of discussion, we will refer to the post-
trial court as the trial court.


                                      -2-
J. A21033/20


          . . . Appellants offered Dr. Steven Graboff, an expert
          in orthopedic medicine, who opined that Dr. Trevlyn
          was negligent and breached the standard of care.
          According to Dr. Graboff, when the [d]ecedent
          presented in Dr. Trevlyn’s office complaining of
          shoulder pain and a swollen wrist, the standard of care
          required Dr. Trevlyn to emergently admit the
          [d]ecedent to the hospital and have him seen by
          internal medicine and infectious disease doctors.
          Dr. Graboff opined that Dr. Trevlyn misdiagnosed the
          [d]ecedent’s wrist as having gout as opposed to an
          infection and opined that he should have begun
          immediate treatment as though the wrist was infected
          “because that could potentially kill him.” According to
          Dr. Graboff, the [d]ecedent had a wrist infection that
          got into his blood and ultimately killed him.

          . . . Dr. Trevlyn recounted that the [d]ecedent came
          to see him on June 6, 2011. The [d]ecedent explained
          that he had been pulling a beach cart and had felt a
          pull in his left shoulder. The [d]ecedent further
          explained that after that the pain increased to a point
          that he was having trouble moving his shoulder and
          that he had also developed pain and swelling in his
          left hand. Dr. Trevlyn examined the [d]ecedent and
          found that he presented with a likely rotator cuff tear
          in his shoulder, and an MRI was ordered. Dr. Trevlyn
          also examined the [d]ecedent’s wrist, which was
          swollen and warm.         Dr. Trevlyn found that he
          presented with gout. Dr. Trevlyn opined, “[t]hen I
          looked into his medical history. He has a history --
          he’s an older man. He has a history of hypertension.
          He has a history of diabetes. He has a history of high
          cholesterol. He’s on certain medications. And all
          these things are risk factors for gout. I know based
          on my training and my experience that the most
          common cause of a warm, red, swollen, painful wrist
          is gout. That day I made the diagnosis of gout based
          on that.” Accordingly, Dr. Trevlyn treated the gout
          with medication and told the [d]ecedent to follow up
          with him if the pain persisted over the next one to two
          days. Dr. Trevlyn explained that the [d]ecedent did
          not have any signs of an infection, such as a cut or
          open sore. As to the cause of the [d]ecedent’s death,


                                   -3-
J. A21033/20


          Dr. Trevlyn explained that it was his understanding
          that the autopsy did not show that the wrist
          contributed to the [d]ecedent’s death. According to
          Dr. Trevlyn, the [d]ecedent died of bacterial
          endocarditis.

          In addition, Dr. Trevlyn called two experts in his
          defense, Dr. John Lewis Esterhai and Dr. Peter McCue.
          Both doctors testified that based upon their training
          and experience they were of the opinion to a
          reasonable degree of medical certainty that
          Dr. Trevlyn’s treatment of the [d]ecedent met the
          standard of care, and they stated that Dr. Trevlyn was
          not negligent. Dr. Esterhai, an expert in the field of
          orthopedic surgery, opined that the [d]ecedent had an
          infection on his heart valve that showered into his
          blood stream and ultimately caused his death.
          According to Dr. Esterhai, “Dr. Trevlyn did not
          contribute to this patient’s death. It is unfortunate
          that he had endocarditis that became bacterial
          endocarditis that then showered his bloodstream and
          his brain and likely his heart with bacteria. But that
          was not in any way, shape or form something that
          Dr. Trevlyn had any knowledge of, could have known
          about or could have made any difference in.”

          Dr. Esterhai stated that a review of the records
          showed that the [d]ecedent did not have a wrist
          infection, but merely had inflammation of the wrist.
          He explained that inflammation and infection are not
          synonymous. . . . According to Dr. Esterhai, gout was
          the proper diagnosis based upon the [d]ecedent’s
          presentation and his risk factors.[Footnote 2]

               [Footnote 2] Dr. Esterhai testified that the
               [d]ecedent had six risk factors for gout.

          Dr. McCue, an expert in the areas of anatomic
          pathology neuropathology and clinical pathological
          causes of death, testified that he reviewed the
          [d]ecedent’s medical records and autopsy report and
          concluded that the [d]ecedent suffered from bacterial
          endocarditis. Dr. McCue explained that the bacterial
          endocarditis that affected the [d]ecedent’s heart


                                  -4-
J. A21033/20


            valves spread to his brain and eventually caused him
            to lose function in his brain, and lose function in his
            heart, and that “he just died.”

            Dr. McCue explained that the medical records, which
            showed no joint destruction, ruled out an infection of
            the [d]ecedent’s wrist. He explained that bacterial
            endocarditis is a destruction of the heart valve, and
            that it had been sitting there for weeks and did not
            arise over the course of the five days following the
            [d]ecedent’s visit to Dr. Trevlyn. Dr. McCue explained
            that had the wrist had an infection that contributed to
            the [d]ecedent’s death it would have been noted on
            the final diagnosis of the autopsy report.

Trial court Rule 1925(a) opinion, 2/25/20 at 1-5 (citations to record omitted).

      On November 15, 2018, a jury rendered its verdict in favor of

Dr. Trevlyn. Appellants filed a motion for post-trial relief on November 26,

2018.2 The trial court denied the motion on November 8, 2019. Appellant

timely filed a notice of appeal on December 6, 2019. The trial court ordered

appellants to file a Pa.R.A.P. 1925(b) statement, which they filed on December

30, 2019.

      The record reflects that on December 27, 2019, this court entered an

order directing appellants to praecipe the trial court prothonotary to enter

judgment and file with the prothonotary of this court, within ten days, a

certified copy of the trial court docket reflecting the entry of judgment in order




2The tenth day following the verdict fell on a Sunday. Accordingly, appellants’
motion for post-trial relief was timely filed on Monday November 26, 2018.
See 1 Pa.C.S.A. § 1908 (providing whenever last day of a period of time
referred to in a statute falls on Saturday, Sunday, or legal holiday such day is
omitted from computation).


                                      -5-
J. A21033/20

to comply with Pa.R.A.P. 301, which sets forth the requirements for a final

appealable order. (See order of court, 12/27/19.) This court further ordered

that when appellants complied with Rule 301, this court would treat appellants’

previously filed notice of appeal as filed after the entry of judgment.

Appellants timely complied. The record reflects that judgment was entered in

favor of Dr. Trevlyn on January 6, 2020. By order entered January 8, 2020,

this court discharged its December 27, 2019 order. The trial court filed its

Rule 1925(a) opinion on February 25, 2020.

      Appellants raise the following issues on appeal:

            [1].   [Whether as] a matter of law and an abuse of
                   discretion, the trial court erred in failing to grant
                   []    appellants’      motion      for     judgment
                   notwithstanding the verdict and, in the
                   alternative, motion for a new trial[?]

            [2].   [Whether as] a matter of law and an abuse of
                   discretion, the trial court erred in [sic] when it
                   precluded the testimony of [] appellants’ two
                   expert witnesses which prejudiced [] appellants’
                   case[?]

            [3].   [Whether as] a matter of law and an abuse of
                   discretion, the trial court erred in precluding the
                   admission of [] appellants’ three (3) minute
                   video which prejudiced [] appellants’ case[?]

            [4].   [Whether as] a matter of law and an abuse of
                   discretion, the trial judge’s behavior, both on
                   and off the record, demonstrated prejudice to []
                   appellants. Consequently, [] appellants’ motion
                   for the new trial should have been granted[?]

Appellants’ brief at iv (extraneous capitalization omitted).




                                       -6-
J. A21033/20

      Appellants first contend the trial court erred in failing to grant their

motion for judgment notwithstanding the verdict or a new trial. As to each

motion, appellants’ argue the verdict was against the weight of the evidence.

(See id. at 17, 18.)     Appellants maintain that the undisputed testimony

established that Dr. Trevlyn breached the standard of care with respect to the

decedent. (Id. at 18.)

      We recognize the following standard of review with regard to ruling on

a motion for judgment notwithstanding the verdict:

            We will reverse a trial court’s grant or denial of a
            judgment notwithstanding the verdict only when we
            find an abuse of discretion or an error of law that
            controlled the outcome of the case. Further, the
            standard of review for an appellate court is the same
            as that for a trial court.

            There are two bases upon which a judgment
            [notwithstanding the verdict] can be entered; one, the
            movant is entitled to judgment as a matter of law
            and/or two, the evidence is such that no two
            reasonable minds could disagree that the outcome
            should have been rendered in favor of the movant.
            With the first, the court reviews the record and
            concludes that, even with all factual inferences
            decided adverse to the movant, the law nonetheless
            requires a verdict in his favor. Whereas with the
            second, the court reviews the evidentiary record and
            concludes that the evidence was such that a verdict
            for the movant was beyond peradventure.

United Environmental Group, Inc. v. GKK McKnight, LP, 176 A.3d 946,

959 (Pa.Super. 2017) (citation omitted). “For purposes of JNOV [judgment

notwithstanding the verdict], the trial court [is] required to view the evidence

in the light most favorable to the verdict winner . . . and determine whether


                                     -7-
J. A21033/20

the evidence was sufficient to support the verdict.” Huyett v. Doug’s Family

Pharmacy, 160 A.3d 221, 229 (Pa.Super. 2017), appeal denied, 172 A.3d

1116 (Pa. 2017). “The propriety of a JNOV is a question of law, and therefore,

our scope of review is plenary.”    Corvin v. Tihansky, 184 A.3d 986, 990

(Pa.Super. 2018) (citation omitted).

      In reviewing the trial court’s denial of a new trial, we apply the following

standard of review:

            We will reverse a trial court’s decision to deny a
            motion for a new trial only if the trial court abused its
            discretion.   We must review the court’s alleged
            mistake and determine whether the court erred and,
            if so, whether the error resulted in prejudice
            necessitating a new trial. If the alleged mistake
            concerned an error of law, we will scrutinize for legal
            error. Once we determine whether an error occurred,
            we must then determine whether the trial court
            abused its discretion in ruling on the request for a new
            trial. An abuse of discretion exists when the trial court
            has rendered a judgment that is manifestly
            unreasonable, arbitrary, or capricious, has failed to
            apply the law, or was motivated by partiality,
            prejudice, bias, or ill will.

Bowman v. Rand Spear & Assoc., P.C., 234 A.3d 848, 865 (Pa.Super.

2020) (citation omitted). “A new trial is granted only where the verdict is so

contrary to the evidence as to shock one’s sense of justice, not where the

evidence is conflicting or where the court might have reached a different

conclusion on the same facts.” Braun v. Target Corp., 983 A.2d 752 760

(Pa.Super. 2009) (citation omitted), appeal denied, 987 A.2d 158 (Pa.

2009).   “[W]hen reviewing the denial of a motion for new trial, we must



                                       -8-
J. A21033/20

determine if the trial court committed an abuse of discretion or error of law

that controlled the outcome of the case.”         Estate of Hicks v. Dana

Companies, LLC, 984 A.2d 943, 951 (Pa.Super. 2009) (en banc), appeal

denied, 19 A.3d 1051 (Pa. 2011) (citations omitted).

      Further, in a medical malpractice action:

            When the alleged negligence is rooted in professional
            malpractice, the determination of whether there was
            a breach of duty comprises two steps: first, a
            determination of the relevant standard of care, and
            second, a determination of whether the defendant’s
            conduct met that standard. Furthermore, to establish
            the causation element in a professional malpractice
            action, the plaintiff must show that the defendant’s
            failure to exercise the proper standard of care caused
            the plaintiff’s injury.

Freed v. Geisinger Medical Center, 910 A.2d 68, 72 (Pa.Super. 2006)

(citations omitted).

      Here, the trial court found as follows:

            Based upon the evidence presented at trial, and
            despite [a]ppellants’ arguments to the contrary, it was
            both reasonable and logical for the jury to conclude
            that Dr. Trevlyn was not negligent. When viewing the
            evidence in the light most favorable to the defense,
            both Dr. Esterhai and Dr. McCue testified that they did
            not find that Dr. Trevlyn breached the standard of
            care. In fact, Dr. Esterhai testified that he would have
            come to the same diagnosis had the [d]ecedent
            presented to him with the same symptoms he showed
            on June 6, 2011. Despite the fact that [a]ppellants’
            expert[,] Dr. Graboff[,] concluded that Dr. Trevlyn
            was negligent and did contribute to the [d]ecedent’s
            death[,] the jury was free to disbelieve this testimony.
            It is evident from the verdict that jury found that
            Dr. Trevlyn’s conduct did not fall beneath the standard
            or care.    The jury chose to believe the experts


                                     -9-
J. A21033/20


           presented by [Dr. Trevlyn] – which [sic] opined that
           the [d]ecedent died of bacterial endocarditis – which
           had nothing to do with the ailment in his wrist that
           presented during his visit to Dr. Trevlyn’s office. . . .

           [Furthermore, s]everal experts testified regarding
           Dr. Trevlyn’s treatment of the [d]ecedent on June 6,
           2011. Dr. Graboff testified at length that he believed
           that Dr. Trevlyn misdiagnosed the [d]ecedent and
           should have treated him for an infection of his wrist.
           Drs. Esterhai and McCue refuted this theory. For
           example, Dr. Esterhai testified at trial[,] to a
           reasonable degree of medical certainty[,] that
           Dr. Trevlyn did not contribute to the patient’s death.
           While he lamented that it was unfortunate that the
           [d]ecedent “had endocarditis that became bacterial
           endocarditis that then showered his bloodstream and
           his brain and likely his heart with bacteria, it was not
           in any way shape or form something that Dr. Trevlyn
           had any knowledge of or could have known.” See
           [notes of testimony], 11/14/18 [at] 140. As noted
           . . . . the credibility and weight given to this expert
           opinion was for the jury to decide. See Casselli v.
           Powland, 937 A.2d 1137, 1139 (Pa.Super. 2007);
           Lykes v. Yates, 77 A.3d 27, 32 (Pa.Super. 2013).

Trial court Rule 1925(a) opinion, 2/25/20 at 9-10. The trial court found that

the verdict rendered in this case was not against the weight of the evidence,

and appellants were not entitled to a JNOV or a new trial. (Id.)

     We find the trial court comprehensively addressed this claim and adopt

its well-reasoned analysis as our own. The jury concluded that Dr. Trevlyn’s

treatment was not the cause of the decedent’s death. Further, our review of

the record reveals that neither the Anatomic Autopsy Report of July 18, 2011,

prepared by Dr. John L. Farber of Jefferson University Hospital, the

Neuropathology Autopsy Report of September 9, 2011, prepared by Dr. Mark



                                    - 10 -
J. A21033/20

T. Curtis, nor the decedent’s death certificate reference decedent’s wrist or

any infection originating therefrom.     (See appellants’ trial exhibits P-12,

P-13.) Accordingly, we find no error or abuse of discretion by the trial court’s

denial of appellants’ post-trial motion for JNOV or a new trial.

      In their second issue, appellants contend the trial court erred in

precluding the testimony of Dr. David L. Dorsky, an infectious disease expert,

and Dr. Hervey S. Sicherman, an orthopedic surgeon, two of appellants’

proposed experts. (See post-trial opinion, 2/25/20 at 11-12.) Prior to trial,

Dr. Trevlyn filed motions in limine to preclude their testimony, which the trial

court granted on November 9, 2018.3 Appellants claim that these doctors:

            would have testified [Dr.] Trevlyn deviated from the
            standard of care by failing to perform routine
            diagnostic tests that would have ruled out the
            presence of an infection; that [Dr.] Trevlyn should
            have determined whether or not [decedent] had a
            fever; that [Dr.] Trevlyn should have performed an
            arthrocentesis of the inflamed wrist, and he should
            have performed laboratory studies that would have
            included a complete blood count. The failure of the
            trial court to allow the jury to hear the testimony of
            both doctors prejudiced the appellants’ case.

Appellants’ brief at 23 (citations to reproduced record omitted).

      A trial court’s decision to grant or deny a motion in limine is subject to

an evidentiary abuse of discretion standard of review. Dibish v. Ameriprise

Financial, Inc., 134 A.3d 1079, 1095 (Pa.Super. 2016) (citation omitted),




3 Dr. Trevlyn’s motion in limine to preclude the testimony of appellants’
expert, Dr. Steven Graboff, was denied.


                                     - 11 -
J. A21033/20

appeal denied, 141 A.3d 481 (Pa. 2016). Our standard of review with regard

to the admission or exclusion of expert testimony is that “[t]he admission of

expert testimony is within the trial court’s sound discretion and we will not

disturb that decision without a showing of manifest abuse of discretion.”

Whitaker v. Frankford Hosp. of City of Philadelphia, 984 A.2d 512, 522

(Pa.Super. 2009) (citation omitted).

           An abuse of discretion may not be found merely
           because an appellate court might have reached a
           different conclusion, but requires a result of manifest
           unreasonableness, or partiality, prejudice, bias, or
           ill-will, or such lack of support so as to be clearly
           erroneous. In addition, to constitute reversible error,
           an evidentiary ruling must not only be erroneous, but
           also harmful or prejudicial to the complaining party.

Catlin v. Hamburg, 56 A.3d 914, 920 (Pa.Super. 2012) (citations omitted),

appeal denied, 74 A.3d 124 (Pa. 2013).

     In determining whether the opinion testimony of an expert witness in a

medical malpractice case is admissible, “the testimony must be rendered

within a reasonable degree of medical certainty. The trial court must look to

the substance and the entirety of the testimony in order to determine whether

it meets this standard.” Winschel v. Jain, 925 A.2d 782, 794 (Pa.Super.

2007) (citation omitted), appeal denied, 940 A.2d 366 (Pa. 2008).

           An expert witness proffered by a plaintiff in a medical
           malpractice action is required to testify to a
           reasonable degree of medical certainty, that the acts
           of the physician deviated from good and acceptable
           medical standards, and that such deviation was the
           proximate cause of the harm suffered. However,
           expert witnesses are not required to use magic words


                                   - 12 -
J. A21033/20


            when expressing their opinions; rather, the substance
            of their testimony must be examined to determine
            whether the expert has met the requisite standard.

Tillery v. Children’s Hosp. of Philadelphia, 156 A.2d 1233, 1240

(Pa.Super. 2017) (citation omitted), appeal denied, 172 A.3d 592 (Pa.

2017). However, “an expert fails this standard of certainty if he testifies that

the alleged cause ‘possibly’, or ‘could have’ led to the result, that it ‘could very

properly account’ for the result, or even that it was ‘very highly probable’ that

it caused the result.” Rolon v. Davies, 232 A.3d 773, 777 (Pa.Super. 2020)

(citation omitted).

      We first consider whether the trial court correctly excluded the expert

opinion testimony of Dr. Dorsky. Our review of Dr. Dorsky’s January 21, 2016

report reveals the following:

            [I]t is more likely than not that [the decedent]
            developed bacterial endocarditis as a consequence of
            the spread of the infection from his wrist to his heart
            via the bloodstream.

            On June 9, 2011 [the decedent] suffered an embolic
            stroke that was the proximal cause of his death. The
            embolic stroke was more likely than not a
            complication of his having bacterial endocarditis
            involving his aortic valve. More likely than not there
            had been vegetation on his aortic valve due to the
            endocarditis, and it is more likely than not that the
            vegetation broke away from the valve and traveled
            through the bloodstream to his brain, causing the
            stroke.

            The failure of Dr. Trevlyn and the improper diagnosis
            of gout increased the risk of harm, including death, to
            [the decedent].



                                      - 13 -
J. A21033/20

Dr. Dorsky’s report, 1/21/16 at 2 (emphasis added).

        Based on the above language, we find that Dr. Dorsky’s expert opinion

was not expressed with the requisite degree of medical certainty. Thus, the

trial court did not abuse its discretion in excluding Dr. Dorsky’s testimony.

(See notes of testimony, 11/9/18 at 119, 138-145.)

        Appellants further contend the trial court erred in precluding the

testimony of Dr. Sicherman.       Initially, we note that although appellants

specifically objected to the exclusion of Dr. Dorsky’s testimony,4 they did not

object to the exclusion of Dr. Sicherman’s testimony.

             It is axiomatic that [i]n order to preserve an issue for
             appellate review, a party must make a timely and
             specific objection at the appropriate stage of the
             proceedings before the trial court. Failure to timely
             object to a basic and fundamental error will result in
             waiver of that issue. On appeal, we will not consider
             assignments of error that were not brought to the
             tribunal’s attention at a time at which the error could
             have been corrected or the alleged prejudice could
             have been mitigated. In this jurisdiction one must
             object to errors, improprieties or irregularities at the
             earliest possible stage of the adjudicatory process to
             afford the jurist hearing the case the first occasion to
             remedy the wrong and possibly avoid an unnecessary
             appeal to complain of the matter.

State Farm Mut. Auto. Ins. Co. v. Dill, 108 A.3d 882, 885 (Pa.Super. 2015),

appeal denied, 116 A.2d 605 (Pa. 2015). Thus, any issue regarding the

exclusion of Dr. Sicherman’s testimony was not properly preserved for appeal.

See also Trigg v. Children’s Hospital of Pittsburgh of UPMC, 229 A.3d


4   See notes of testimony, 11/9/18 at 157.


                                      - 14 -
J. A21033/20

260, 269 (Pa. 2020); Pa.R.A.P. 302(a) (“Issues not raised in the trial court

cannot be raised for the first time on appeal.”).

      Even had appellants properly preserved this issue, it would not merit

relief. In his report of March 29, 2016, Dr. Sicherman opines:

            It is my opinion that Dr. Trevlyn deviated from the
            standards of accepted care in his treatment of [the
            decedent]. . . . If Dr. Trevlyn had obtained these
            appropriate studies, it is more probable than not
            that the patient would have been diagnosed as having
            had an infection and would have received more
            immediate and appropriate treatment. . . .

            Again, if Dr. Trevlyn had performed appropriate
            diagnostic studies, it is more probable than not
            that a diagnosis of septic arthritis would have been
            made earlier and more likely than not appropriate
            treatment would have started which would markedly
            have diminished [the decedent]’s chance of
            developing diffuse sepsis with embolic stroke which
            led to his death.

            All of my opinions have been expressed within a
            reasonable degree of medical probability and
            certainty.

Dr.   Sicherman’s   report,   3/29/16   at    2   (emphasis   added).   Thus,

Dr. Sicherman’s expert opinion was not expressed with the requisite degree

of medical certainty.

      The trial court further found Dr. Sicherman’s testimony duplicative of

appellants’ other medical expert, Dr. Steven Graboff.

            [T]his [trial] court submits there was no abuse of
            discretion    in   excluding   the     testimony   of
            Dr. Sicherman, whose testimony would have been
            duplicative of Dr. Graboff. Dr. Graboff testified at
            length as to the issues of liability and causation at


                                     - 15 -
J. A21033/20


            trial. The record reflects that Drs. Dor[sk]y and
            Sicherman would have offered similar if not identical
            opinions to Dr. Graboff. Accordingly, this [trial] court
            submits that [a]ppellants were in no way prejudiced
            by Judge Burr’s rulings.

Trial court Rule 1925(a) opinion, 2/25/20 at 13. Further, Pennsylvania Rule

of Evidence 403 provides that a trial “court may exclude relevant evidence if

its probative value is outweighed by a danger of one or more of the following:

. . . needlessly presenting cumulative evidence.” Pa.R.E. 403. See Flenke

v. Huntington, 111 A.3d 1197, 1202 (Pa.Super. 2015) (stating cumulative

evidence properly excluded under Pa.R.E. 403).       Thus, we also discern no

error or abuse of discretion in the trial court’s precluding the expert testimony

of Dr. Sicherman. Appellants’ second issue does not, therefore, merit relief.5

      The third issue presented is that the trial court erred in precluding

appellants from “showing [] a three (3) minute video demonstrating the

vibrancy of the decedent’s life prior to seeing [Dr.] Trevlyn on June 6, 2011,”

thereby prejudicing appellants. (Appellants’ brief at 28.) Appellants further

assert that “to the extent that a videotape of the decedent is relevant as to

damages, it should have been admitted as evidence.”         Id. at 30, citing to




5 We note there is no support for appellants’ claim that they were prejudiced
because they fail to explain how the testimony of Drs. Dorsky and Sicherman
differed from appellants’ other medical expert, Dr. Graboff, who did testify.
Rather, appellants assert “there is no unfair prejudice to [Dr. Trevlyn] merely
because the testimony is effective and it should have been admitted.”
(Appellants’ brief at 28.)


                                     - 16 -
J. A21033/20

Quinby v. Plumsteadville Family Practice, 907 A.2d 1061, 1065-1066 (Pa.

2006). We disagree.

      Our standard of review of evidentiary rulings is as follows:

            Questions regarding the admissibility or exclusion of
            evidence are also subject to the abuse of discretion
            standard of review. Pennsylvania trial judges enjoy
            broad discretion regarding the admissibility of
            potentially misleading and confusing evidence.
            Relevance is a threshold consideration in determining
            the admissibility of evidence. A trial court may,
            however, properly exclude evidence if its probative
            value is substantially outweighed by the danger of
            unfair prejudice. Generally[,] for the purposes of this
            evidentiary rule, “prejudice” means an undue
            tendency to suggest a decision on an improper basis.
            The erroneous admission of harmful or prejudicial
            evidence constitutes reversible error.

Rohe v. Vinson, 158 A.3d 88, 95 (Pa.Super. 2016), appeal denied, 176

A.3d 851 (Pa. 2017).      “Unfair prejudice supporting exclusion of relevant

evidence means a tendency to suggest decision on an improper basis or divert

the jury’s attention away from its duty of weighing the evidence impartially.”

Lageman by and through Lageman v. Zepp, 237 A.3d 1098, 1116

(Pa.Super. 2020) (citation omitted).

      Here, the trial court aptly addressed this issue as follows:

            In the instant case, before they rested, [a]ppellants’
            counsel move to present a three (3) minute video of
            “a series of photographs that are orchestrated or
            choreographed to music along with texts and some
            voice over top of it.” [Notes of testimony], 11/14/18
            [at] 4[7]. Defense counsel objected, claiming that the
            video was prejudicial and was being offered merely to
            elicit sympathy from the jurors. Id. at 47-48. The
            trial court agreed and found that “the risk of prejudice


                                     - 17 -
J. A21033/20


            of overdoing the sympathy outweighed any probative
            value of it” and granted defense counsel’s objection to
            the showing of the tape. Id. at 49.

            This [trial] court sees no abuse of discretion in the trial
            court’s ruling.     The proffered video evidence by
            [a]ppellants was more prejudicial than probative in
            this case.     Appellants called two of [d]ecedents’
            daughters, his son, and his grandson to testify at trial
            about the [d]ecedent. The video, which was described
            as an “in memoriam” video, was very likely to elicit
            sympathy for the [d]ecedent and his family and was
            inadmissible.     Accordingly, because the probative
            value of the video was outweighed by a danger of
            unfair prejudice, it was properly excluded.

Trial court Rule 1925(a) opinion, 2/25/20 at 14.

      Furthermore, appellants’ reliance on Quinby v. Plumsteadville Family

Practice, Inc., 907 A.2d 1061 (Pa. 2006), to support their claim that the

video was relevant to damages, is misplaced. In Quinby, our supreme court,

agreeing with this court, found that Quinby was entitled to JNOV on the issue

of liability for negligence in a survival action. The case was remanded for trial

on the issue of damages. Thus, our supreme court ruled that to the extent

the videotape evidence proffered by Quinby, and partially disallowed by the

trial court, was relevant to the issue of damages, the videotape evidence was

admissible. Instantly, however, the jury found for Dr. Trevlyn and, therefore,

the issue of damages is irrelevant.

      As we agree with the well-reasoned analysis of the trial court on this

issue, we adopt its reasoning. Appellants’ contention that the trial court erred

in precluding the admission of the videotape of the decedent is without merit.



                                      - 18 -
J. A21033/20

      In their final issue, appellants claim, “[a]s a matter of law and an abuse

of discretion, [that the] trial judge’s behavior, both on and off the record,

demonstrated prejudice to the [a]ppellants[, and c]onsequently,” a new trial

should have been granted. (Appellants’ brief at 30.) Appellants identify the

following examples: (1) “obnoxious [sidebar] comments by the trial court”;

(2) “unnecessary drama regarding a snow fall”; (3) “[a]t times it became

apparent that control of the courtroom was in the hands of the junior defense

attorney”; (4) the charge to the jury was confusing; and (5) the trial judge’s

alleged acute back pain caused him to constantly rise, stretch and walk around

while witnesses were testifying. (See appellants’ brief at 32-34.)

      Here, appellants failed to raise objection to any of the alleged conduct

of the trial court during trial.    See Pa.R.A.P. 302(a), supra. Nor have

appellants cited case law in support of their contentions. See In re Estate

of Whitley, 50 A.3d 203, 209-210 (Pa.Super. 2012) (noting that the

argument portion of the appellate brief must contain a discussion and citation

of pertinent authorities and failure to cite relevant legal authority constitutes

waiver of the claim on appeal), appeal denied, 69 A.3d 603 (Pa. 2013);

Pa.R.A.P. 2101, 2119(b). Thus, we agree with the trial court and find

appellants have waived their final issue. We, therefore, affirm the judgment

entered January 6, 2020.

      Judgment affirmed.




                                     - 19 -
J. A21033/20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/16/2020




                          - 20 -